Name: 2012/264/EU: Commission Implementing Decision of 21Ã May 2012 amending Decision 2008/620/EC establishing a specific control and inspection programme related to the cod stocks in the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea
 Type: Decision_IMPL
 Subject Matter: natural environment;  fisheries
 Date Published: 2012-05-22

 22.5.2012 EN Official Journal of the European Union L 131/6 COMMISSION IMPLEMENTING DECISION of 21 May 2012 amending Decision 2008/620/EC establishing a specific control and inspection programme related to the cod stocks in the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea (2012/264/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 95 thereof, Whereas: (1) Commission Decision 2008/620/EC (2) established a specific control and inspection programme applicable for a period of four years to ensure the harmonised implementation of the measures laid down by Council Regulation (EC) No 423/2004 (3) for the recovery of cod stocks in the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea. (2) The specific control and inspection programme is necessary for the organisation of operational cooperation between Member States concerned and to allow the Community Fisheries Control Agency to organise joint deployment plans in accordance with Article 9 of Council Regulation (EC) No 768/2005 (4). (3) In order to ensure the continued harmonised implementation of the measures established for the recovery of the cod stocks, the specific control and inspection programme should be extended for a period of one year. (4) Decision 2008/620/EC should therefore be amended accordingly. (5) The measures provided for in this Decision have been established in concert with the Member States concerned. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 2008/620/EC, the introductory phrase is replaced by the following: The specific control and inspection programme referred to in Article 1 shall apply for five years and shall cover: Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 21 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 198, 26.7.2008, p. 66. (3) OJ L 70, 9.3.2004, p. 8. (4) OJ L 128, 21.5.2005, p. 1.